DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s submission of the English translation documents for KR10-2018-0068368 and KR10-2018-0079004 has been acknowledged. Therefore, the benefits accords to the KR applications KR10-2018-0068368 and KR10-2018-0079004 with filing date 06/14/2018 and 07/06/2018, respectively.
	Applicant’s corrections to the drawings have been considered and the drawing objection filed on 04/29/2022 has been withdrawn.
 	Applicant’s corrections filed 07/25/2022 with respect to claim objections for claim(s) 1, 3, and 5-6 made on 04/29/2022 has been considered and the objection to the claims is withdrawn.
 	Applicant’s corrections filed 07/25/2022 with respect to claim rejection under 112(b) for claim(s) 6-7 and 14-15 made on 04/29/2022 has been considered and the claim rejection under 112(b) to the claims are withdrawn.
	Applicant's amendments and arguments filed 07/25/2022 with respect to claim(s) 1, 9, and 17 have been considered and are persuasive. Therefore, the previous 103 rejection is withdrawn.

Interview Summary
 	Examiner contacted Applicant to discuss 112(a) written description issue for claims 1, 9, and 17. An agreement was met that the limitation “transmitting, by the AP, a trigger frame to the first STA and the second STA, in response to the uplink data being transmitted in the fourth channel based on scheduling” (claim 1) is not supported. Applicant requested the Examiner to issue an office action with the 112(a) written description issue so that the Applicant has sufficient time to make necessary changes to overcome the 112(a) written description issue and the potential reference Cherian et al. (US 2019/0037595 A1). See interview summary for further details. 

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claim(s) 1-3, 5-11, and 13-17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 1, 9, and 17 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claims 1 and 9 recite “transmitting, by the AP, a trigger frame to the first STA and the second STA, in response to the uplink data being transmitted in the fourth channel based on scheduling” and “wherein the processor transmits a trigger frame to the first STA and the second STA, in response to the uplink data being transmitted in the fourth channel based on scheduling”, respectively. The limitations require the trigger frame to be transmitted after or during the uplink data is transmitted. However, there is no support for the trigger frame being transmitted after (i.e., in response to) the uplink data. PGPub US 2021/0195622 A1 discloses in at least [0025]: “The AP may transmit the trigger frame before receiving the uplink data after transmitting the beacon frame” and [0026]: “The uplink data may be transmitted through a resource unit (RU) allocated in the third channel or the fourth channel based on the trigger frame”.	Claim 17 recites “receiving, by the STA, a trigger frame from AP, in response to the uplink data being transmitted in the fourth channel based on scheduling”. The limitation requires the trigger frame to be transmitted after or during the uplink data is transmitted. However, there is no support for the trigger frame being transmitted after (i.e., in response to) the uplink data. PGPub US 2021/0195622 A1 discloses in at least [0025]: “The AP may transmit the trigger frame before receiving the uplink data after transmitting the beacon frame” and [0026]: “The uplink data may be transmitted through a resource unit (RU) allocated in the third channel or the fourth channel based on the trigger frame”.
Claims 2-3, 5-8, 10, and 13-16 are rejected based on their dependencies to claims 1, 9, and/or 17. 

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Cariou et al. (US 2019/0037595 A1) – [0080]: "During TWT SPs, the AP can send downlink (DL) traffic to STAs or send trigger frames (TFs) to solicit uplink (UL) traffic from the STAs. " and "The AP may also send frequent TFs during the TWT-SP to solicit BSR from the STAs. In such implementations, non-AP STAs may not access the medium in the 6 GHz band unless scheduled by an AP (that is, EDCA will be disabled and STAs always wait for TF from the AP)" and "the STA may switch to 6 GHz after discovering the AP and wait for a TF containing Random Access Resource Units (RA-RUs) for unassociated STAs (RU with AID 2045). The unassociated STA can use the RA-RUs to send frames (such as probe requests, association requests, authentication request frames) to the AP to complete the association with the AP" and “non-AP STAs may not access the medium in the 6 GHz band unless scheduled by an AP (that is, EDCA will be disabled and STAs always wait for TF from the AP)” and “While operating in 6 GHz, an AP may disable several legacy features including IBSS mode, EDCA”.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/Examiner, Art Unit 2478